Title: To Thomas Jefferson from Joseph Barbier, 12 March 1803
From: Barbier, Joseph
To: Jefferson, Thomas


          
            Président,
            Digne, le 21. Ventose an 11. de la République française, une & indivisible. [i.e. 12 Mch. 1803]
          
          Le Citoyen Serraire habitant de Cette ville de Digne me charge de Vous prier de donner des Ordres pour qu’il soit pris des renseignemens Sur françois Serraire son fils qui a été emmené de Marseilles par le Capitaine de Navire Michel qui l’a conduit à Philadelphie il y a environ six ans; Depuis cette Epoque le Pere n’a aucune nouvelle de Son Enfant, il attend de votre Bienveillance que Vous voudrez Bien ordonner les mesures propres à Lui En procurer.
          à mon Particulier Je vous Prie D’agréer mon homage Respectueux.
          J’ai L’honneur de vous saluer avec Respect
          
            Barbier
          
         
          Editors’ Translation
          
            
              Mr. President,
              Digne, 21 Ventose Year 11 of the one and indivisible French Republic [i.e. 12 Mch. 1803]
            
            Citizen Serraire, an inhabitant of this city of Digne, has charged me with asking you to obtain information about his son, François Serraire, who was taken from Marseilles to Philadelphia about six years ago by the ship captain Michel. Since then, the father has had no news of his child. He hopes that your kindness will prompt you to order an investigation leading to news.
            In my own name, I beg you to accept my respectful homage, and have the honor of greeting you with respect.
            
              Barbier
            
          
        